Opinion issued August 26, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00019-CV
____________

IN THE INTEREST OF M.Y.G. A/K/A M.Y.R.




On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2003-00350J




MEMORANDUM OPINION
          The appellant has filed a motion to dismiss the appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the cause is dismissed.  Tex. R. App. P.
42.1(a).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.